IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
                                   October 9, 2007 Session

         MELBA B. HOMRA, ET AL. v. HAROLD ELLIOTT NELSON

                   Appeal from the Chancery Court for Haywood County
                   No. 13054 The Honorable George R. Ellis, Chancellor



                    No. W2007-00001-COA-R3-CV - Filed March 14, 2008



JOHN EVERETT WILLIAMS, J., dissenting.


         I respectfully dissent from the decision reached by the majority. It is undisputed that Mrs.
Nelson’s medical condition, Alzheimer’s Disease, required that she be placed in a skilled nursing
facility. Mr. and Mrs. Nelson, having executed an “Antenuptial Agreement” prior to marriage, the
question presented is who is responsible for the payment of the skilled nursing care. The majority
concludes the responsibility lies with Mr. Nelson, looking to paragraph three of the “Antenuptial
Agreement and interpreting the phrase “other daily necessities.” The majority opines it is unfortunate
that neither Mr. nor Mrs. Nelson thought that either would need long-term care and such was not
provided for in the Antenuptial Agreement. I disagree with the conclusion reached by the majority.
It is clear from reading the Antenuptial Agreement that Mr. and Mrs. Nelson were desirous of
keeping their property separate as each had children of another marriage and, to the extent possible,
neither wished to burden the other with debts. As I view the entire Antenuptial Agreement, the
phrase used by the majority to impose responsibility upon Mr. Nelson I would read it to obligate Mr.
Nelson to provide such items as toothpaste, deodorant, toiletries, and other such items, but not
extraordinary medical expenses. I do not read the phrase to clearly state it is Mr. Nelson’s
responsibility to provide, in essence, hospital care or nursing care for Mrs. Nelson.

       Paragraphs four and five of the Antenuptial Agreement provide as follows:

               4. Medical Needs and Treatment. Both Mr. Nelson and Mrs. Bridgewater
       receive Medicare at the present time and they each carry a Medicare Supplement
       which cares for any medical expenses which Medicare does not cover. Each party
       shall continue to pay his or her Medicare and Medicare Supplement policy expenses
       on a timely basis and from his or her separate property. Each party shall carry that
       amount of medical, to include hospitalization, insurance to provide for his or her
       foreseeable medical requirements. The charges for all such medical insurance shall
       be paid for by that person who is to receive the medical benefits from the policies.
       He or she shall pay for such medical protection from his or her separate property.

               5. Liability for Debts. Each party shall be solely responsible for paying for
       all debts incurred prior to their wedding. The property of the other party to this
       agreement shall not be liable to seizure or execution for such debts. In the same
       manner, all debts made after the marriage unless clearly stated to be the responsibility
       of the other party, or a mutual responsibility, shall be the sole obligation of the person
       incurring the debt.

        I conclude that it is Mrs. Nelson’s medical condition that requires her to receive skilled
nursing care and that, as acknowledged in the Antenuptial Agreement, her medical needs and
treatment are covered by Medicare and she may carry a Medicare Supplement policy. Paragraph five
sets out that “all debts made after the marriage unless clearly stated to be the responsibility of the
other party, or a mutual responsibility shall be the sole obligation of the person incurring the debt.”
I conclude that any debt incurred on the behalf of Mrs. Nelson that is a direct result of her medical
condition is her sole responsibility.

       As to any issue involving alleged fraud, the incomplete record, as presented, renders me
unable to address that issue.




                                                        ____________________________________
                                                          JOHN EVERETT WILLIAMS, JUDGE




                                                  -2-